Citation Nr: 1450669	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-13 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) due to loss or loss of use of the lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1971.  

This matter comes to the Board of Veterans' Appeals (Board) from no rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

This matter has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Based on the findings of the Veteran's Court, the issue of entitlement to SMC due to loss or loss of use of the lower extremities is remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In an April 2014 decision, the Board granted the Veteran's appeal as to the issues that had been denied in an AOJ rating decision on appeal to the Board - entitlement to automobile equipment and/or adaptive equipment and entitlement to special home adaptation and/or specially adapted housing.  

Notwithstanding the total grant of the claim before the Board, the Veteran appealed that Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  

Notwithstanding the total grant of the issue before the Board, in an August 2014 Order, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the April 2014 decision to the extent that it did not address whether the record reasonably raises the issue of entitlement to SMC due to loss or loss of use of the lower extremities, and remanded the matter for action consistent with the terms of the JMR.  

The issue cited has never been the subject of a rating action of clear claim.  The parties of the JMR indicated that this claim was raised by the record.  This creates a highly usual situation from the Board's perspective. 

Review of the claims file, including that part of the claims file stored electronically, reveals that there has been no AOJ adjudication of the issue of entitlement to SMC for loss or loss of use of the lower extremities.  Nor does the record show that there are any pending claims of entitlement to a higher rating for any service-connected disability of the lower extremities.  

In order to respond, in some manner, to the August 2014 Court Order for action consistent with the JMR, the Board must refer, via remand, the issue of entitlement to SMC due to loss or loss of use of the lower extremities.  It has no sufficient way to effect such referral other than via remand.  

The Board's jurisdiction as to entitlement to SMC due to loss or loss of use of the lower extremities is limited solely to referring the issue to the AOJ.  This is because the AOJ has not yet addressed entitlement to SMC due to loss or loss of use of the lower extremities or addressed a claim for a higher rating for a service-connected lower extremity disability (which, arguably, the SMC issue would be part and parcel to) and the Board has no jurisdiction over the SMC issue.  The Board's jurisdiction is controlled by statute, as explained in the following paragraphs.  

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a) (West 2002).  All questions in a matter which under section 511(a) of Title 38 is subject to decision by the Secretary shall be subject to one review on appeal to the Secretary.  38 U.S.C.A. § 7104(a) (West 2002).  Final decisions on such appeals shall be made by the Board.  Id.  Appellate review will be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished as prescribed in  38 U.S.C.A. § 7105(a).  

Here, there has been no adjudication of the issue of entitlement to SMC due to loss or loss of use of the lower extremities by the Secretary, and therefore, no timely notice of disagreement, no statement of the case, and no substantive appeal.  Hence, the Board must refer to the AOJ the issue of entitlement to SMC due to loss or loss of use of the lower extremities.  

On remand, the AOJ must issue a rating action addressing entitlement to SMC due to loss or loss of use of the lower extremities.  The AOJ should only return to the Board the issue of entitlement to SMC due to loss or loss of use of the lower extremities if the Veteran initiates an appeal of the rating action by filing a timely notice of disagreement and responds to a statement of the case provided by the AOJ by filing a timely substantive appeal.  

Absent that sequence of events, the Board lacks all jurisdiction to address the issue of entitlement to SMC due to loss or loss of use of the lower extremities.  If the Veteran does appeal such rating action to the Board, a new docket number, rather than the docket number listed on this document, should be assigned.  This is because applications for review on appeal are docketed in the order in which they are received and, unless otherwise provided for by 38 C.F.R. § 20.900, appeals are considered in the order in which they are entered on the docket.  38 C.F.R. § 20.900(a), (b) (2014).  It is noted that cases may be advanced on the docket on motion.  38 C.F.R. § 20.900(c) (2014). 

In this regard, it is important for the Veteran to understand that filing this (or any other) new claim directly with the RO is Waco, rather than in this circuitous approach, would have greatly expedited the adjudication of this new claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

This is a complex case:  Issue a rating action addressing entitlement to SMC due to loss or loss of use of the lower extremities.  If, and only if, the Veteran files a timely notice of disagreement with such rating decision, issue a statement of the case, and, if and only if, he then files a timely substantive appeal, return the matter to the Board for appellate consideration.  

If this sequence of events takes place, assign a new docket number than the one listed on the title page of this Remand, based on the new rating action and new notice of disagreement. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


